This case was filed in this court on May 29, 1912, and the brief for the plaintiff in error was duly filed and served on July 29, 1912. The case was duly assigned for oral argument in this court on April 20, 1915, and submitted by plaintiff in error on its brief. The defendant in error has never filed a brief, nor is any excuse shown why such brief was not filed. We have examined the record and the brief filed by plaintiff in error, and the brief appears to us to reasonably sustain the assignments of error.
Under authority of Security Insurance Company v. Droke,40 Okla. 116, 136 P. 430, we recommend that the judgment below be reversed, and the cause remanded for new trial.
By the Court: It is so ordered. *Page 538